Exhibit 10.1

EXECUTION VERSION

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT, dated as of November 1, 2016, is made by and
among Beasley Broadcast Group, Inc., a Delaware corporation (the “Company”),
each Person identified on Schedule 1 hereto as a Former Greater Media
Stockholder (each, individually, a “Former Greater Media Stockholder” and,
collectively, the “Former Greater Media Stockholders”), each Person identified
on Schedule 2 hereto as a Beasley Family Stockholder (each, individually, a
“Beasley Family Stockholder” and, collectively, the “Beasley Family
Stockholders”) and any other Person who becomes a party to this Agreement
pursuant to the provisions hereof (together with the Former Greater Media
Stockholders and the Beasley Family Stockholders, each, individually, a
“Stockholder” and, collectively, the “Stockholders”). All capitalized terms used
without a definition shall have the meaning as specified in Section 1(a).

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of July 19, 2016, by and among the Company,
Greater Media, Inc., a Delaware corporation (“Greater Media”), Beasley Media
Group 2, Inc., a Delaware corporation and indirect wholly owned subsidiary of
the Company (“MergerCo”), and Peter A. Bordes, Jr., as the Stockholders’
Representative (as defined in the Merger Agreement), pursuant to which, among
other things, MergerCo will be merged with and into Greater Media (the
“Merger”), with Greater Media surviving the Merger as an indirect wholly owned
subsidiary of the Company, upon the terms and subject to the conditions of the
Merger Agreement;

WHEREAS, in connection with the Merger, the Company will issue shares of its
Class A common stock, par value $0.001 per share (“Class A Common Stock”), to
the Former Greater Media Stockholders (such shares of Class A Common Stock, the
“Merger Shares”);

WHEREAS, as a condition to the Merger, the parties hereto have agreed to enter
into this Agreement;

NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions; Rules of Construction.

(a) For purposes of this Agreement, each of the following terms shall have the
meaning ascribed to it in this Section 1:

“10.0% Ownership Requirement” – that the Former Greater Media Stockholders or
their Approved Greater Media Transferees continue to own at all times shares of
Class A Common Stock that represent, in the aggregate, at least 10.0% of the
Company’s outstanding shares of Common Stock.

“75.0% Ownership Requirement” – that the Former Greater Media Stockholders or
their Approved Greater Media Transferees continue to own at all times, in the
aggregate, at least 75.0% of the Merger Shares.



--------------------------------------------------------------------------------

“Affiliate” – as to any Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person, provided, however, that, for purposes of this Agreement,
neither the Company nor any of its Subsidiaries shall be deemed an Affiliate of
any of the Stockholders (and vice versa). For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agreement” – this Investor Rights Agreement, as originally executed and as it
may from time to time be supplemented or amended by one or more agreements
supplemental hereto entered into pursuant to the applicable provisions hereof.

“Approved Greater Media Transfer” – one or more Transfers by a Former Greater
Media Stockholder made (i) to a member or members of the Immediate Family Group
of such Former Greater Media Stockholder, (ii) to another Former Greater Media
Stockholder and/or to a member or members of the Immediate Family Group of such
Former Greater Media Stockholder, (iii) to the estate of such Former Greater
Media Stockholder, or (iv) by operation of the provisions of the trust
instrument of a trust which is a Former Greater Media Stockholder or which is a
successor trust, including by way of being a “mirror”, “sub” or “split” trust,
directly or indirectly, of a trust which is a Former Greater Media Stockholder,
so long as the recipient of such Transfer is a Transferee under clauses
(i) through (iv) of this definition (it being understood that any change in
trustees of any such trust is an Approved Greater Media Transfer). In addition,
“Approved Greater Media Transfer” shall include one or more Transfers from a
Person receiving Shares pursuant to the prior sentence to the Former Greater
Media Stockholder who originally transferred such Shares to such recipient.

“Approved Greater Media Transferee” – a Transferee receiving Shares pursuant to
an Approved Greater Media Transfer.

“Beasley Family Stockholder” – as defined in the Preamble.

“Board” – the board of directors of the Company.

“Business Day” – any day that is not (i) a Saturday, (ii) a Sunday or (iii) any
other day on which commercial banks are authorized or required by Law to be
closed in the City of New York, New York.

“Class A Common Stock” – as defined in the Preamble.

“Class B Common Stock” – the Class B common stock, par value $0.001 per share,
of the Company.

“Common Stock” – the Class A Common Stock and the Class B Common Stock.

 

2



--------------------------------------------------------------------------------

“Common Stock Equivalents” – the Common Stock and securities convertible into,
or exchangeable for, or exercisable into, shares of Common Stock.

“Company” – as defined in the Preamble.

“Director Qualification Standards” – (a) any requirements generally applicable
to all of the directors (and not, for the avoidance of doubt, requirements
applicable to a director fulfilling a particular function) regarding service as
a director of the Company under applicable law or applicable rules and
regulations, including, but not limited to, the rules and regulations of The
NASDAQ Stock Market, LLC, and (b) any additional reasonable qualification
standards generally applicable to all directors (and not, for the avoidance of
doubt, requirements applicable to a director fulfilling a particular function)
established by the Board in good faith for eligibility of individuals to serve
as directors.

“Fall-Away of Board Rights” – the first day on which the 75.0% Ownership
Requirement is not satisfied.

“Former GM Stockholder Director Designee” – (a) Peter A. Bordes, Jr. or (b) any
member of the Board appointed pursuant to Section 4(b) of this Agreement.

“Former Greater Media Stockholder” – as defined in the Preamble.

“Governmental Authority” – any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.

“Immediate Family Group” – as to any individual, (i) such individual’s parents,
mother-in-law, father-in-law, spouse, brother or sister, brother-in-law or
sister-in-law, son-in-law or daughter-in-law, children (including by way of
adoption), grandchildren (including by way of adoption), great grandchildren
(including by way of adoption) or next of kin and (ii) one or more trusts,
family partnerships or other entities (in each case, organized under the laws of
the United States or any political subdivision thereof) for the benefit of such
individual and/or one or more of the persons set forth in clause (i).

“Merger Shares” – as defined in the Recitals.

“Person” – an individual, corporation, partnership, limited liability company,
association, trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

“Rule 144” means Rule 144 promulgated under the Securities Act by the
Commission, as the same shall be amended from time to time, or any successor
rule then in effect.

“Securities Act” – the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same shall be in effect from time to time.

 

3



--------------------------------------------------------------------------------

“Selling Former Greater Media Stockholder” – as defined in Section 2(b).

“Shares” – means all Common Stock Equivalents held by any Stockholder that is a
party to this Agreement, whether now owned or hereafter acquired. References to
Shares on an “as-converted basis” means such Common Stock Equivalents assuming
the conversion into, exchange for or exercise into Common Stock of securities
convertible into, or exchangeable for, or exercisable into, shares of Common
Stock.

“Stockholder(s)” – as defined in the Preamble.

“Tag-Along Notice” – as defined in Section 3(b).

“Tag-Along Rights” – as defined in Section 3(a).

“Tag-Along Seller” – as defined in Section 3(a).

“Tag-Eligible Sale” – as defined in Section 3(a).

“Tag Holders” – as defined in Section 3(a).

“Tagging Stockholder” – as defined in Section 3(b).

“Transfer” – any direct or indirect (whether by act, omission or operation of
law), sale, exchange, transfer, hypothecation, gift, conveyance in trust,
assignment, or other disposal of, all or any portion of such Stockholder’s
Shares, including by adjudication of the Stockholder as bankrupt, by assignment
for the benefit of creditors, by attachment, levy or other seizure by any
creditor pursuant to a judicial process, or by passage or distribution of Shares
under judicial order or legal process.

“Transfer Notice” – as defined in Section 2(b).

“Transferee” – a Person to whom Shares are Transferred.

(b) The following provisions shall be applied wherever appropriate herein:

(i) for purposes of this Agreement, the words “hereof,” “herein,” “hereby” and
other words of similar import refer to this Agreement as a whole unless
otherwise indicated. Whenever the singular is used herein, the same shall
include the plural, and whenever the plural is used herein, the same shall
include the singular, where appropriate. All terms defined herein in the
singular shall have the same meaning when used in the plural; all terms defined
herein in the plural shall have the same meaning when used in the singular;

(ii) with regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the parties hereto
desire or are required to interpret or construe any such term or condition or
any agreement or instrument subject hereto, no consideration shall be given to
the issue of which party actually prepared, drafted or requested any term or
condition of this Agreement;

 

4



--------------------------------------------------------------------------------

(iii) all references herein to Sections, subsections, paragraphs, subparagraphs
and clauses shall be deemed references to such parts of this Agreement, unless
the context shall otherwise require;

(iv) all pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require;

(v) the words “include” and “including” and variations thereof shall not be
deemed terms of limitation, but rather shall be deemed to be followed by the
words “without limitation”;

(vi) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day;

(vii) the Schedules, if any, attached hereto are incorporated herein by
reference and shall be considered part of this Agreement;

(viii) any consent or approval rights of the Board or the Company contained
herein shall be exercised in the sole and absolute discretion of the Board or
the Company, as applicable, unless otherwise expressly set forth herein; and

(ix) all references to $, currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars.

Section 2. Prior Notice of Transfers.

(a) Subject to Section 2(c), until the fifth anniversary of the date hereof, the
provisions of this Section 2 shall apply to all Transfers by the Former Greater
Media Stockholders or their Approved Greater Media Transferees.

(b) Subject to Section 2(c), if any Former Greater Media Stockholder proposes to
Transfer all or any portion of the Merger Shares issued to such Former Greater
Media Stockholder pursuant to the Merger Agreement, then such Former Greater
Media Stockholder (the “Selling Former Greater Media Stockholder”) shall notify
the Company in writing of the proposed Transfer no less than twenty (20) days
prior to the contemplated consummation date of the proposed Transfer (the
“Transfer Notice”). Any such Transfer Notice shall specify in reasonable detail
the identity of the proposed purchaser or transferee to the extent known, the
material terms and conditions of such proposed Transfer (including the price per
share, the number of Shares to be sold, the proposed date of Transfer and any
other applicable economic terms) as offered by the proposed Transferee.
Following receipt of the Transfer Notice, the Company may, in its sole
discretion, offer to acquire such Shares from the Selling Former Greater Media
Stockholder. For the avoidance of doubt, the Selling Former Greater Media
Stockholder shall have no obligation to consider or accept any such offer from
the Company.

(c) The provisions of this Section 2 shall not apply to (i) Transfers by any
Former Greater Media Stockholder made in accordance with the applicable
requirements of Rule 144, (ii) Transfers by any Former Greater Media Stockholder
made pursuant to the Registration Rights Agreement (as defined in the Merger
Agreement), (iii) any Approved Greater Media Transfer or (iv) Transfers made to
a charitable organization qualified under Section 501(c)(3) of the Internal
Revenue Code of 1986 or to a university or college; provided, that, promptly
following the consummation of any of the Transfers described in clauses (i) –
(iv) above, the Former Greater Media Stockholder Transferring the Merger Shares
shall notify the Company of such Transfer.

 

5



--------------------------------------------------------------------------------

Section 3. Tag-Along Rights.

(a) Subject to Section 3(g), if any Beasley Family Stockholder proposes to
Transfer any portion of the Shares held by such Beasley Family Stockholder (for
the purposes of this Section 3, each a “Tag-Along Seller”), in connection with
any transaction or series of related transactions (each, a “Tag-Eligible Sale”),
to any Person, then each Former Greater Media Stockholder or Approved Greater
Media Transferee (each, a “Tag Holder”) shall have the right to require the
proposed Transferee to purchase a number of such Former Greater Media
Stockholder’s Shares equal to (i) the total number of Shares (on an as-converted
basis) that the proposed Transferee has agreed or committed to purchase in the
Tag-Eligible Sale multiplied by (ii) a fraction, the numerator of which is the
aggregate number of Shares (on an as-converted basis) owned by the Tag Holder
and the denominator of which is the aggregate number of outstanding Shares (on
an as-converted basis) held by the Tag-Along Seller, on the same (subject to
Sections 3(e) and 3(f)) terms, conditions and the same type and amount of
consideration payable per share of Shares as such Tag-Along Sellers (the
“Tag-Along Rights”).

(b) Any Tag-Along Seller shall notify each Tag Holder in writing of the proposed
Tag-Eligible Sale no less than fifteen (15) days prior to the contemplated
consummation date of the proposed Tag-Eligible Sale (the “Tag-Along Notice”).
Any such Tag-Along Notice shall specify in reasonable detail: (i) a description
of the proposed Tag-Eligible Sale, (ii) the name of the proposed Transferee,
(iii) the total number of Shares proposed to be Transferred by the Tag-Along
Seller(s), and (iv) the proposed amount and form of consideration and terms and
conditions of payment offered by the proposed Transferee and other material
terms and conditions of such Tag-Eligible Sale. If a Tag Holder elects to
exercise its Tag-Along Rights, (i) such Tag Holder shall notify the Tag-Along
Seller in writing of such proposed exercise no less than ten (10) days following
such Tag Holder’s receipt of the Tag-Along Notice (each a “Tagging Stockholder”)
and (ii) subject to Sections 3(e) and 3(f), the closing of such Tagging
Stockholder’s Transfer in connection with the Tag-Eligible Sale will be governed
by the terms and conditions of the closing of the Tag-Eligible Sale. If a Tag
Holder fails to notify the Tag-Along Seller of its intent to exercise such
Tag-Along Rights within such ten (10) day period, such Tag Holder shall be
deemed to have waived, and shall forfeit, such Tag-Along Rights with respect to
such Tag-Eligible Sale. Any proposed Tag-Eligible Sale that is the subject of a
Tag-Along Notice that is not consummated within one-hundred twenty (120) days
following the date of the Tag Notice shall again be subject to the notice
provisions of Section 3 and shall require compliance by the Stockholders with
the procedures described in this Section 3(b).

 

6



--------------------------------------------------------------------------------

(c) The number of Shares being purchased from a Tag-Along Seller and any Tagging
Stockholders will be reduced on a pro rata basis if the proposed Transferee will
not purchase all the Shares being offered.

(d) No Tagging Stockholder will be obligated to pay any transaction expenses
incurred in connection with such Tag-Eligible Sale except for expenses incurred
by or on behalf of a Stockholder for its sole benefit.

(e) No Tagging Stockholder will be obligated to make any representations or
warranties in connection with the Tag-Eligible Sale, except as to (i) good and
valid title to the Shares being Transferred; (ii) the absence of liens, with
respect to the Shares being Transferred; (iii) such Tagging Stockholder’s valid
existence and good standing (if applicable); (iv) the legal capacity and
authority for, and validity, binding effect and enforceability of (as against
such Tagging Stockholder), any agreement entered into by such Tagging
Stockholder in connection with the Tag-Eligible Sale; (v) all required consents
and approvals required to be obtained by the Tagging Stockholder in connection
with the Tagging Stockholder’s Transfer of such Shares having been obtained
(excluding securities laws); and (vi) the fact that no broker’s commission or
finder’s fee is payable by the Company or the Beasley Family Stockholders as a
result of the Tagging Stockholder’s conduct in connection with the Tag-Eligible
Sale. All representations and warranties made by any Tagging Stockholder in
connection with the Tag-Eligible Sale shall be on a several and not joint basis.

(f) No Tagging Stockholder will be liable for any indemnification obligations
incurred in connection with the Tag-Eligible Sale; provided, however, that, in
the case of a breach of a representation or warranty by a Tagging Stockholder,
such Tagging Stockholder will be liable for one hundred percent (100%) of any
indemnity obligations arising directly therefrom. Any indemnifications provided
by any Tagging Stockholders in connection with the Tag-Eligible Sale will be on
a several and not a joint basis.

(g) The provisions of this Section 3 shall not apply to (i) Transfers by any
Beasley Family Stockholder made in accordance with the applicable requirements
of Rule 144, (ii) Transfers by any Beasley Family Stockholder made to a member
or members of the Immediate Family Group of such Beasley Family Stockholder,
(iii) Transfers by any Beasley Family Stockholder made to another Beasley Family
Stockholder and/or to a member or members of the Immediate Family Group of such
Beasley Family Stockholder, (iv) Transfers by any Beasley Family Stockholder
made to the estate of such Beasley Family Stockholder, (v) Transfers by any
Beasley Family Stockholder made by operation of the provisions of the trust
instrument of a trust which is a Beasley Family Stockholder or which is a
successor trust, including by way of being a “mirror”, “sub” or “split” trust,
directly or indirectly, of a trust which is a Beasley Family Stockholder, or
(vi) Transfers by any Beasley Family Stockholder made to a charitable
organization qualified under Section 501(c)(3) of the Internal Revenue Code of
1986 or to a university or college.

Section 4. Composition of the Board.

(a) The Company shall take all action necessary to, as of the date hereof,
(i) cause the size of the Board to be increased to nine (9) members and
(ii) appoint Peter A. Bordes, Jr. to fill

 

7



--------------------------------------------------------------------------------

the vacancy created by expanding the size of the Board. The parties agree that,
subject to the right of the Former Greater Media Stockholders to reappoint him
pursuant to Section 4(b) below, Mr. Bordes will serve a term that expires at the
2017 annual meeting of the Company’s stockholders.

(b) Unless and until there has occurred a Fall-Away of Board Rights, the Former
Greater Media Stockholders shall be entitled to appoint one director to serve on
the Board, subject to such Person’s satisfaction of the Director Qualification
Standards. The Company shall (i) include the Former GM Stockholder Director
Designee in its slate of nominees for election to the Board at each annual or
special meeting of the stockholders of the Company at which directors are to be
elected and at which the seat held by the Former GM Stockholder Director
Designee is subject to election and (ii) recommend that the Company’s
stockholders vote in favor of the election of the Former GM Stockholder Director
Designee at each such annual or special meeting of the Company’s stockholders
and shall otherwise support such Former GM Stockholder Director Designee in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees. The Beasley Family Stockholders agree to vote all
of their Shares in favor of the election of the Former GM Stockholder Director
Designee at each annual or special meeting of the stockholders of the Company at
which directors are to be elected. The Company and the Board shall take all
reasonably necessary actions to ensure that, at all times when a Former GM
Stockholder Director Designee is eligible to be appointed or nominated, there
are sufficient vacancies on the Board to permit such designation. For the
avoidance of doubt, the Former Greater Media Stockholders shall not be required
to comply with the advance notice provisions generally applicable to the
nomination of directors by the Company so long as the Former Greater Media
Stockholders provide reasonable advance notice to the Company of the Former GM
Stockholder Director Designee prior to the mailing of the proxy statement by the
Company (provided, that the Company shall provide reasonable advance notice to
the Former Greater Media Stockholders of the expected mailing date of the proxy
statement).

(c) Any Former GM Stockholder Director Designee may resign, or may be removed
either (i) with or without cause solely at the direction of the Former Greater
Media Stockholders, or (ii) by the affirmative written vote or written consent
of a majority of the remaining members of the Board upon death, disability,
incapacity or disqualification of such member of the Board. The Former Greater
Media Stockholders shall have the exclusive right to designate a replacement for
such member of the Board in accordance with the first sentence of Section 4(b)
above, which individual shall be appointed and approved by the Board in the
manner provided by the Company’s organizational documents for the filling of
vacancies on the Board.

(d) For the avoidance of doubt, the Former GM Stockholder Director Designee
shall be entitled (i) to the same retainer, equity compensation and other fees
or compensation, including travel and expense reimbursement, paid to the other
non-executive directors of the Company for the Former GM Stockholder Director
Designee’s service as a director and (ii) to indemnification rights no less
favorable than those provided to any other non-employee directors of the Company
and the Company shall maintain in full force and effect commercially reasonable
directors’ and officers’ liability insurance coverage. Each Former GM
Stockholder Director Designee shall be covered as an insured director of the
Company, in such a manner as to provide each such director in the Former GM
Stockholder Director Designee’s capacity as a director of the Company with
rights and benefits under all directors’ and officers’ insurance policies no
less favorable than those provided to any other non-employee directors of the
Company.

 

8



--------------------------------------------------------------------------------

Section 5. Information Rights. Until such time as the 10.0% Ownership
Requirement is not satisfied, if the Company proposes to enter into any
transaction with any Beasley Family Stockholder or member of the Immediate
Family Group of a Beasley Family Stockholder which is reasonably expected to be
a related party transaction as contemplated by Item 404 of Regulation S-K under
the Securities Act (a “Beasley Related Party Transaction”), then the Company
shall, no less than three (3) Business Days prior to entering into such Beasley
Related Party Transaction, notify the Former GM Stockholder Director Designee of
the Company’s intent to enter into such Beasley Related Party Transaction (each
a “Related Party Transaction Notice”). Following receipt of such Related Party
Transaction Notice, the Former GM Stockholder Director Designee shall have the
right (but not the obligation), upon written request, to receive an informal
presentation regarding such Beasley Related Party Transaction. Any such informal
presentation shall specify in reasonable detail the terms and conditions of such
Beasley Related Party Transaction. If the Company intends to enter into a
Beasley Related Party Transaction at such time when the Former Greater Media
Stockholders no longer have the right to appoint a Former GM Stockholder
Director Designee, but the 10.0% Ownership Requirement is satisfied, the Company
shall deliver the Related Party Transaction Notice to the Stockholders’
Representative (as defined in the Merger Agreement) and such Stockholders’
Representative shall have the rights of the Former GM Stockholder Director
Designee pursuant to this Section 5.

Section 6. Representations and Warranties.

(a) Except as disclosed in the Buyer SEC Documents (as defined in the Merger
Agreement) that were publicly available on the website of the Securities
Exchange Commission at least two Business Days prior to the date hereof and
after December 31, 2014, solely to the extent it is reasonably apparent solely
from the face of such disclosure that any such disclosure set forth in such
Buyer SEC Documents would qualify the applicable representations and warranties
contained herein, and other than disclosures in the “Risk Factors” sections of
any such filings and any other disclosures included in such filings that are
predictive or forward-looking in nature, each of the Company and each Beasley
Family Stockholder, severally but not jointly, represents and warrants, as of
the date hereof, to the Former Greater Media Stockholders as follows:

(i) If an entity, such party is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization.

(ii) Such party, as appropriate, has the full power, right and authority to
enter into this Agreement, to perform, observe and comply with all of such
party’s agreements and obligations hereunder, and to consummate the transactions
contemplated hereby. If an entity, such party has taken all action required to
be taken by it with respect to the execution and delivery of this Agreement, and
the consummation of the transactions contemplated hereby.

(iii) This Agreement has been duly and validly executed by such party and, upon
delivery thereof by such party, will constitute a legally valid and binding
obligation of such party, enforceable against such party in accordance with its
terms,

 

9



--------------------------------------------------------------------------------

except as enforceability thereof may be limited by applicable bankruptcy,
reorganization, insolvency or other similar laws affecting creditors’ rights
generally or by general principles of equity.

(iv) The execution, delivery and performance by such party of this Agreement
does not and will not, and the consummation of the transactions contemplated
hereby in compliance with the terms and provisions hereof will not, to the
knowledge of such party, with or without the giving of notice, the passage of
time, or both, conflict with, result in a beach of, or constitute a violation or
default of or give any third party the right to terminate, accelerate or modify
any obligation under (i) any material agreement or other document or instrument
to which such party is a party or by which such party is bound or affected,
(ii) if an entity, the organizational documents of such party, or (iii) any law,
statute, rule, regulation, ordinance, writ, order or judgment to which such
party is bound or affected.

(v) The Company has disclosed or made available to the Former Greater Media
Stockholders (or their counsel) all contracts, agreements or binding
arrangements regarding the Shares in existence as of the date hereof between the
Company or any of its subsidiaries, on the one hand, and any (i) Beasley Family
Stockholder, (ii) Affiliate or member of the Immediate Family Group of any
Beasley Family Stockholder or (iii) officer or director of the Company or any of
its subsidiaries, on the other hand (other than any such contracts,
transactions, agreements or arrangements which would be a Company Benefit Plan
(as defined in the Merger Agreement) (provided that solely for purposes of this
Section 6(a)(v) the Company’s subsidiaries shall not be deemed to be Affiliates
of the Company). For the avoidance of doubt, the parties agree that any
contracts, agreements or arrangements described in any Buyer SEC Document shall
be deemed disclosed for purposes of this Section 6(a)(vi).

(b) Each of the Former Greater Media Stockholders, severally but not jointly,
represents and warrants, as of the date hereof, to the Company and the Beasley
Family Stockholders as follows:

(i) If an entity, such party is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization.

(ii) Such party, as appropriate, has the full power, right and authority to
enter into this Agreement, to perform, observe and comply with all of such
party’s agreements and obligations hereunder, and to consummate the transactions
contemplated hereby. If an entity, such party has taken all action required to
be taken by it with respect to the execution and delivery of this Agreement, and
the consummation of the transactions contemplated hereby.

(iii) This Agreement has been duly and validly executed by such party and, upon
delivery thereof by such party, will constitute a legally valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability thereof may be limited by applicable bankruptcy,
reorganization, insolvency or other similar laws affecting creditors’ rights
generally or by general principles of equity.

 

10



--------------------------------------------------------------------------------

(iv) The execution, delivery and performance by such party of this Agreement
does not and will not, and the consummation of the transactions contemplated
hereby in compliance with the terms and provisions hereof will not, to the
knowledge of such party, with or without the giving of notice, the passage of
time, or both, conflict with, result in a beach of, or constitute a violation or
default of or give any third party the right to terminate, accelerate or modify
any obligation under (i) any material agreement or other document or instrument
to which such party is a party or by which such party is bound or affected,
(ii) if an entity, the organizational documents of such party, or (iii) any law,
statute, rule, regulation, ordinance, writ, order or judgment to which such
party is bound or affected.

The representations and warranties contained in this Agreement shall survive the
execution of this Agreement and continue in full force and effect indefinitely.

Section 7. Corporate Opportunities. The Former Greater Media Stockholders may
freely offer to any other Person or effect on behalf of itself or any other
Person any other investment or business opportunity or prospective economic
advantage (which may include investments or activities relating to competitors
of the Company), including those competitive with the business of the Company,
or other transactions in which the Company, its subsidiaries, any director or
any other stockholder may have an interest or expectancy, including as a result
of any fiduciary duties applicable to such Person, in each case without any
prior Company, Board or stockholder notification or approval; provided that the
foregoing shall not limit (i) any fiduciary duties owed by any Former GM
Stockholder Director Designee to the Company and its stockholders or (ii) any
obligations of any Former GM Stockholder Director Designee pursuant to the
Company’s Code of Business Conduct and Ethics.

Section 8. Legends.

(a) Each certificate or other documents representing Merger Shares shall bear
the following legend until such time as the Merger Shares represented thereby
are registered or may be sold in a transaction satisfying the applicable
requirements of Rule 144 under the Securities Act of 1933, as amended:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR SUCH LAWS AND
THE RULES AND REGULATIONS THEREUNDER.”

 

11



--------------------------------------------------------------------------------

(b) Each certificate or other documents representing Merger Shares shall bear
the following legend until such time as the Merger Shares represented thereby
are not held by a Former Greater Media Stockholder or Approved Greater Media
Transferee:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT, DATED AS OF NOVEMBER 1, 2016 (AS THE
SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME), A
COPY OF WHICH MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF BEASLEY BROADCAST GROUP, INC.”

(c) Upon determination that the provisions of Section 8(a) and/or Section 8(b)
are no longer applicable to any Merger Shares, at the written request of the
applicable holder of Merger Shares, the Company shall promptly issue, or cause
to be issued, replacement certificates or other documents representing such
Merger Shares with the corresponding legend(s) removed.

Section 9. Certain Events. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Shares, (a) the type and number of Shares
shall be adjusted pari passu with other shares of Common Stock and (b) this
Agreement and the obligations hereunder shall automatically attach to any
additional Shares or other securities or rights of the Company issued to a
Stockholder.

Section 10. Notices. All notices and other communications among the parties that
pertain to this Agreement shall be in writing and shall be deemed to have been
duly given (a) when delivered in person, (b) when delivered after posting in the
United States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (c) when delivered by FedEx or other nationally
recognized overnight delivery service, or (d) when delivered by facsimile or
email (in each case in this clause (d), solely if receipt is confirmed),
addressed as follows:

If to the Company:

Beasley Broadcast Group, Inc.

3033 Riviera Drive, Suite 200

Fax: (239) 263-8191

Telephone: (239) 263-5000

Attention: Caroline Beasley; Joyce Fitch

E-mail: caroline@bbgi.com; joyce@bbgi.com

 

12



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

555 11th Street, N.W., Suite 1000

Washington, DC 20004

Fax: (202) 637-2201

Telephone: (202) 638-2200

Attention: Marc A. Granger

E-mail: marc.granger@lw.com

If to a Stockholder, to the applicable address indicated on Schedule 1 or
Schedule 2, as applicable, attached hereto as amended from time to time, with a
copy, in the case of notices to Former Greater Media Stockholders, (which shall
not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Fax: (212) 909-6836

Telephone: (212) 909-6000

Attention: Richard D. Bohm

E-mail: rdbohm@debevoise.com

Section 11. Governing Law; Consent to Jurisdiction; Waiver of Trial By Jury.

(a) This Agreement shall be governed, construed and enforced in accordance with
the Laws of the State of Delaware, without regard to the conflict of law
principles that would result in the application of any Law other than the Law of
the State of Delaware.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any Delaware state court, or
federal court of the United States of America, sitting in Delaware, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of any judgment relating thereof, and each of the
parties hereby irrevocably and unconditionally (i) agrees not to commence any
such action or proceeding except in such courts, (ii) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
Delaware state court or, to the extent permitted by law, in such federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Delaware state or federal court, and
(iv) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
Delaware state or federal court. Each party agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably consents to service of process in the manner provided for
notices in Section 10. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

(c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES; AND THEREFORE IT HEREBY

 

13



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.

Section 12. Successors and Assigns. The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective permitted successors and assigns. Subject to the following sentence,
no party may assign any of its rights or obligations under this Agreement or any
part hereof except as expressly set forth herein. The Former Greater Media
Stockholders may transfer any of their rights or obligations hereunder in
connection with any Approved Greater Media Transfer.

Section 13. No Other Relationships. Nothing contained herein or in any other
agreement delivered pursuant hereto or thereto shall be construed to create any
agency relationship among the Stockholders. No Stockholder shall owe any
fiduciary duties to the Company or to any other Stockholder by virtue of this
Agreement. To the extent that at law or in equity, a Stockholder has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Stockholder, a Stockholder acting under this Agreement shall not be
liable to the Company or to any Stockholder for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Stockholder otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Stockholder.

Section 14. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a Governmental Authority, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner that is materially adverse to
any party. Upon such determination that any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

Section 15. Expenses. Except as otherwise provided herein, each party hereto
shall bear its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby.

 

14



--------------------------------------------------------------------------------

Section 16. Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party shall be entitled to seek
injunctive relief or specific performance without bond or the necessity of
showing actual monetary damages in order to enforce or prevent any violations of
the provisions of this Agreement.

Section 17. Confidentiality; Public Announcements, Etc. Each Former Greater
Media Stockholder agrees, and agrees to cause its Affiliates, to at all times
hold in confidence and keep secret and inviolate all of the Company’s
confidential information, including, without limitation, all unpublished matters
relating to the business, property, accounts, books, records, customers and
contracts of the Company which such Stockholder or any such Affiliates may or
hereafter come to know; provided, however, that, except as otherwise provided
herein, such Stockholder may disclose any such information (a) to its
Affiliates, representatives and agents, including accountants, legal counsel and
other advisors who have a need to know such information in connection with such
Stockholder’s investment in the Company (it being understood and agreed that
(i) the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential and (ii) such Stockholder shall be responsible for breach by any
such Person of the provisions of this Section 18), (b) that otherwise is or has
become generally available to the public (without breach of this Section 18),
(c) as to which such Stockholder has obtained knowledge from sources other than
the Company or the directors or the officers of the Company (provided, that such
source is not known by such Stockholder to be bound by a confidentiality
agreement with the Company), (d) with the consent of the Company, or (e) that it
is required to disclose by law or subpoena or judicial process or as is required
to enforce its rights hereunder, in which case, the disclosing Stockholder
shall, if possible, provide the Company with prompt advance notice of such
disclosure so that the Company shall have the opportunity if it so desires to
seek a protective order or other appropriate remedy. Each Former Greater Media
Stockholder agrees that such confidential information shall be used only in
connection with the business of the Company, and such Stockholder’s investment
therein, and not for any other purpose.

Section 18. Counterparts; Effectiveness. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties. The exchange
of a fully executed Agreement (in counterparts or otherwise) by facsimile or by
electronic delivery in .pdf format shall be sufficient to bind the parties to
the terms and conditions of this Agreement.

Section 19. No Trustee Liability. When this Agreement is executed by a trustee
of a trust, such execution is by the trustee, not individually, but solely as
trustee in the exercise of and under the power and authority conferred upon and
invested in such trustee, and it is expressly understood and agreed that nothing
contained in this Agreement shall be construed as imposing any liability on any
such trustee personally to pay any amounts required to be paid hereunder, or to
perform any covenant, either express or implied, contained herein, all such
personal liability, if any, having been expressly waived by the parties by their
execution hereof. Any liability of a trust hereunder shall not be a personal
liability of any trustee, grantor or beneficiary thereof, and any recourse
against a trustee shall be solely against the assets of the pertinent trust.

 

15



--------------------------------------------------------------------------------

Section 20. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
parties hereto may be corporations, partnerships, limited liability companies or
trusts, each party to this Agreement covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member, manager or
trustee of the Company or any Stockholder or of any partner, member, manager,
trustee, Affiliate or assignee thereof, as such, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent or employee
of the Company or any Stockholder or any current or future member of any
Stockholder or any current or future director, officer, employee, partner,
member, manager or trustee of the Company or any Stockholder or of any Affiliate
or assignee thereof, as such, for any obligation of the Company or any
Stockholder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

Section 21. Aggregation. All Shares held by any Approved Greater Media
Transferee of any Former Greater Media Stockholder shall be aggregated together
with the Shares held by such Stockholder for the purposes of determining
availability of rights and application of obligations of such Stockholder under
this Agreement.

Section 22. Entire Agreement. This Agreement, the Merger Agreement and the
Registration Rights Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede and shall supersede all
prior agreements and understandings (whether written or oral) between the
Company and the Stockholders, or any of them, with respect to the subject matter
hereof. No representations, warranties, covenants, understandings or agreements,
oral or otherwise, relating to the transactions contemplated by this Agreement
exist between any of the parties hereto except as expressly set forth in this
Agreement, the Merger Agreement and the Registration Rights Agreement and other
documents contemplated hereby.

Section 23. Informed Decision; Advice of Counsel. Each party hereto hereby
acknowledges and agrees that (a) this Agreement, including all Schedules hereto,
have been or will be executed and delivered, as appropriate, following arm’s
length negotiations between and among the parties; and (b) such party’s informed
decision to execute, deliver and perform this Agreement, (i) was made on the
basis of legal, tax, financial and other advice from professionals acting on
behalf of such party or on the basis of such party having had the opportunity to
engage legal, tax, financial and other advice from professionals, acting on
behalf of such party, (ii) was voluntary, and (iii) was not based on any
representations, warranties, covenants and/or agreements of any party or other
Person not expressly provided for in this Agreement, the Merger Agreement or the
Registration Rights Agreement.

 

16



--------------------------------------------------------------------------------

Section 24. Amendment and Waiver. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Company and the Stockholders, or, in the case
of a waiver, by the party waiving compliance; provided, however, that Schedule 1
or Schedule 2 to this Agreement shall be amended by the Company upon a Transfer
consummated in accordance with this Agreement to reflect such Transfer without
the consent of the Stockholders. No delay on the part of any party on exercising
any right, power or privileges hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.

Section 25. Rights of Third Parties. Except as otherwise expressly provided
herein (including the final sentence of Section 12), this Agreement is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any Person other than the
parties hereto.

Section 26. Waiver of Certain Damages. Each party hereto agrees not to assert,
and hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any of the transactions contemplated hereby.

Section 27. Termination. This Agreement shall terminate and be of no further
force and effect with respect to any individual Former Greater Media
Stockholder, on the first date when such Former Greater Media Stockholder no
longer holds any Merger Shares.

Signature pages follow.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Investor Rights
Agreement as of the date first above written.

 

THE COMPANY: BEASLEY BROADCAST GROUP, INC. By:  

/s/ B. Caroline Beasley

  Name:   B. Caroline Beasley   Title:  

Interim Chief Executive Officer,

Executive Vice President,

Chief Financial Officer, Secretary,

and Treasurer



--------------------------------------------------------------------------------

BEASLEY FAMILY STOCKHOLDERS:

/s/ George G. Beasley

George G. Beasley GEORGE G. BEASLEY REVOCABLE LIVING TRUST DATED MAY 26, 2006
By:  

/s/ George G. Beasley

Name:   George G. Beasley Title:   Trustee REB FLORIDA INTANGIBLE TAX TRUST
DATED AUGUST 20, 2004 By:  

/s/ George G. Beasley

Name:   George G. Beasley Title:   Trustee GGB FAMILY ENTERPRISES, INC. By:  

/s/ George G. Beasley

Name:   George G. Beasley Title:  

President

GGB FAMILY LIMITED PARTNERSHIP By:   GGB Family Enterprises, its General Partner
By:  

/s/ George G. Beasley

Name:   George G. Beasley Title:   President



--------------------------------------------------------------------------------

GGB II FAMILY LIMITED PARTNERSHIP By:   GGB Family Enterprises, its General
Partner By:  

/s/ George G. Beasley

Name:   George G. Beasley Title:   President



--------------------------------------------------------------------------------

/s/ Caroline Beasley

Caroline Beasley BARBARA CAROLINE BEASLEY REVOCABLE TRUST DATED APRIL 14, 1998
By:  

/s/ Barbara Caroline Beasley

Name:   Barbara Caroline Beasley Title:   Trustee GEORGE G. BEASLEY TRUST F/B/O
BARBARA CAROLINE BEASLEY U/A/D 12/9/08 By:  

/s/ Barbara Caroline Beasley

Name:   Barbara Caroline Beasley Title:   Trustee



--------------------------------------------------------------------------------

/s/ Bruce G. Beasley

Bruce G. Beasley BRUCE G. BEASLEY REVOCABLE TRUST DATED JUNE 19, 2006 By:  

/s/ Bruce G. Beasley

Name:   Bruce G. Beasley Title:   Trustee GEORGE G. BEASLEY TRUST F/B/O BRUCE G.
BEASLEY U/A/D 12/9/08 By:  

/s/ Bruce G. Beasley

Name:   Bruce G. Beasley Title:   Trustee



--------------------------------------------------------------------------------

/s/ Bradley C. Beasley

Bradley C. Beasley BRADLEY C. BEASLEY REVOCABLE TRUST DATED JUNE 13, 1999 By:  

/s/ Bradley C. Beasley

Name:   Bradley C. Beasley Title:   Trustee GEORGE G. BEASLEY TRUST F/B/O
BRADLEY C. BEASLEY U/A/D 12/9/08 By:  

/s/ Bradley C. Beasley

Name:   Bradley C. Beasley Title:   Trustee



--------------------------------------------------------------------------------

ROBERT E. BEASLEY REVOCABLE TRUST DATED AUGUST 20, 2004 By:  

/s/ Robert E. Beasley

Name:   Robert E. Beasley Title:   Trustee GEORGE G. BEASLEY TRUST F/B/O ROBERT
E. BEASLEY U/A/D 12/9/08 By:  

/s/ Robert E. Beasley

Name:   Robert E. Beasley Title:   Trustee



--------------------------------------------------------------------------------

FORMER GREATER MEDIA STOCKHOLDERS: PETER A. BORDES MARITAL TRUST By:  

/s/ Peter A. Bordes, Jr.

Name:   Peter A. Bordes, Jr. Title:   Trustee By:  

/s/ Stephanie Bordes

Name:   Stephanie Bordes Title:   Trustee By:  

/s/ Stephen Bordes

Name:   Stephen Bordes Title:   Trustee By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

CRISTINA BORDES 2009 GIFT TRUST By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2013 GRAT # 4 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2013 GRAT # 5 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2014 GRAT # 4 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2014 GRAT # 6 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2014 GRAT # 7 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2015 GRAT # 1 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2015 GRAT # 4 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2015 GRAT # 5 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2015 GRAT # 6 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2015 GRAT # 7 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2016 GRAT # 2 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES 2016 GRAT # 3 By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee



--------------------------------------------------------------------------------

LEE BORDES REVOCABLE TRUST By:  

/s/ Peter A. Bordes, Jr.

Name:   Peter A. Bordes, Jr. Title:   Trustee By:  

/s/ Stephanie Bordes

Name:   Stephanie Bordes Title:   Trustee By:  

/s/ Stephen Bordes

Name:   Stephen Bordes Title:   Trustee By:  

/s/ Cristina Bordes

Name:   Cristina Bordes Title:   Trustee By:  

/s/ John D. Bennett

Name:   John D. Bennett Title:   Managing Director of JP Morgan   Chase Bank,
N.A., as Trustee



--------------------------------------------------------------------------------

PETER A. BORDES, JR. 2009 GIFT TRUST By:  

/s/ Peter A. Bordes, Jr.

Name:   Peter A. Bordes, Jr. Title:   Trustee



--------------------------------------------------------------------------------

STEPHANIE BORDES 2009 GIFT TRUST By:  

/s/ Stephanie Bordes

Name:   Stephanie Bordes Title:   Trustee



--------------------------------------------------------------------------------

STEPHEN BORDES 2009 GIFT TRUST By:  

/s/ Stephen Bordes

Name:   Stephen Bordes Title:   Trustee